          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 1 of 8




JOHN W. HUBER, United States Attorney (#7226)
CY H. CASTLE, Assistant United States Attorney (#4808)
PETER KUHN, Special Assistant United States Attorney (#3820)
Attorneys for the United States of America
111 South Main Street, Ste. 1800 ∙ Salt Lake City, Utah 84111
Telephone: (801) 325-3285 ∙ Facsimile: (801) 325-3387


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


    UNITED STATES OF AMERICA,

                        Plaintiff,                       NOTICE OF EXPERT WITNESS

         Vs.                                                 Case No. 19-cr-00080-RJS

    RALPH DAVID BRINTON,                                   Chief Judge Robert J. Shelby

                        Defendant.


        In compliance with the government's obligations under Federal Rule of Criminal

Procedure 16(a)(1)(E), to provide notice and a summary of the testimony of an expert witness

whom the government currently intends to use during its case-in-chief at trial1, please be advised

of the following witness, her qualifications and her anticipated testimony:

        Tami Gadd-Willardson

       A.       Qualifications (Fed. R. Evid. 702): Ms. Gadd-Willardson’s qualifications as an
attorney for the Chapter 13 Trustee in bankruptcy are set forth in detail in the resume attached to

1
 With respect to the contemplated testimony of the summary witness, the government is not
representing that she will be called as an expert or that she will be offering expert testimony as
defined by Fed. R. Evid. 702 and 703. Out of an abundance of caution, however, and to provide
defense counsel with advance notice of the scope of her anticipated testimony, the government is
providing the same type of notice and summary with respect to this witness as is provided for
expert witnesses.
          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 2 of 8




this Notice. Ms. Gadd-Willardson is an attorney who has practiced in the area of bankruptcy
since 2011. For the past 7 and 1/2 years, she has been an attorney for the Chapter 13 Trustee
in the District of Utah, and has assisted with the administration of over 20,000 of Chapter 13
cases. Ms. Gadd-Willardson’s practice has consisted of representing the standing chapter 13
trustee. Although the government expects that Ms. Gadd-Willardson’s testimony will primarily
be that of a percipient witness (i.e., what she, as an attorney involved in bankruptcy law and as
an attorney for the trustee, knows) some of her testimony may, arguably, fall within the ambit of
Rules 702-703 of the Federal Rules of Evidence.         Accordingly, the government is providing a
summary of that testimony.

         B.    Opinion Testimony (Fed R. Evid. 704): Ms. Gadd-Willardson is expected to
testify, among other things, as follows:

        1.      Explain the terms that are frequently used in reference to a bankruptcy filing, such
as a debtor, a creditor, an asset, a liability, an estate, an automatic stay, a trustee, a chapter 13
trustee and the satisfaction or discharge of debt.

It is anticipated that Ms. Gadd-Willardson will explain that the filing of a chapter 13 bankruptcy
petition results in an "automatic stay", and what the implications of that means, i.e., it prevents
creditors from pursuing the debtor for any outstanding debts or foreclosing on the debtor's assets
without first obtaining relief from the bankruptcy court.     Ms. Gadd-Willardson is expected to
explain the eligibility requirements for a chapter 13 case, the property of a chapter 13 estate and
that successful completion of a chapter 13 case by an individual debtor results in the discharge of
his or her dischargeable debts.

        2.      She will further explain the various bankruptcy chapters and the differences
between the chapters. She will also identify and explain the bankruptcy documents which a
debtor must file in a chapter 13 case - the petition, statement of social security number, schedules
of assets and liabilities, statement of financial affairs, list of creditors and chapter 13 plan - and
that the debtor must sign each of those documents under penalty of perjury.               Ms. Gadd-
Willardson will explain how a chapter 13 trustee uses the information the debtor provides on
each of these documents to administer the chapter 13 case. Ms. Gadd-Willardson will explain the
practices and procedures in this district about the standards for confirmation of a plan and what it
means to the trustee, creditors and debtors when a plan is confirmed.

       Ms. Gadd-Willardson is further expected to explain various schedules the debtor is
required to file in a bankruptcy and what the terminology on those schedules mean. Specifically,
Ms. Gadd-Willardson is expected to explain what information the debtor is required to provide
on Schedule A (Real Property), Schedule B (Personal Property), Schedule D (Secured claims),
Schedule E (Unsecured Priority Claims), Schedule F (Unsecured priority claims). She will
            Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 3 of 8




further explain what information the debtor is required to provide on Schedule I - Current
Income and Schedule J - Current Expenditures.

        Ms. Gadd-Willardson is also expected to testify about filing "amendments" and how a
debtor can make changes to the information contained in the debtor's petition, schedules,
statement of financial affairs and chapter 13 plan. The government expects Ms. Gadd-Willardson
to explain what impact the filing of amendments has on the administration of the bankruptcy
case.

         It is expected that Ms. Gadd-Willardson will further identify the statement of financial
affairs, which is another document that must be filed by the debtor in a bankruptcy case. Ms.
Gadd-Willardson is anticipated to refer specifically to the petition, and explain why a debtor's
failure to provide a truthful and complete answers on the petition harms creditors. Specifically, it
is anticipated that Ms. Gadd-Willardson will explain the implications of executing the perjury
statement in the petition and of the filing of a truthful petition.

        Ms. Gadd-Willardson will also explain how she, as an attorney for the chapter 13 trustee,
uses the information the debtor provides on the petition, statements and schedules and chapter 13
plan to determine whether the debtor has satisfied the (1) eligibility requirements for a chapter 13
case, (2) debtor filed the case in good faith, (3) chapter 13 plan satisfies the best-interest-of-
creditors and disposable income tests and (4) chapter 13 plan is feasible. She will further
explain that if a debtor cannot satisfy these requirements, the debtor's case is subject to a motion
to dismiss or covert to a chapter 7 case.

       3.      Explain the disclosure obligations of a debtor and the proper duties of a
trustee.

        It is anticipated that Ms. Gadd-Willardson will testify how false statements or omissions
on the bankruptcy statements and schedules harm the bankruptcy system as a whole. It is
expected that Ms. Gadd-Willardson will explain that the quid pro quo of allowing debtors to file
for chapter 13 bankruptcy and to restructure their debts, is that debtors must act in good faith, be
truthful and provide complete and accurate information on their bankruptcy filings. Ms. Gadd-
Willardson is expected to explain that failure to do so undermines the bankruptcy system. The
government expects that Ms. Gadd-Willardson will also explain that the chapter 13 trustee and
the bankruptcy court expect to rely on the accuracy of the information provided by the debtor
because the schedules and statement of financial affairs are signed by the debtor under penalty of
perjury and those documents are filed in federal court.        It is anticipated that Ms. Gadd-
Willardson will explain that in order for the bankruptcy system to function, it must rely on the
debtor to be completely truthful about all of his financial affairs, assets and liabilities.
          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 4 of 8




        Ms. Gadd-Willardson is expected to explain the duties of a trustee in a chapter 13, which
in part are investigating the financial affairs of the debtor to determine whether the plan has been
proposed in good faith, is feasible and satisfies the best-interests-of creditors test and the
disposable income test; appear and be heard concerning valuation of collateral, allowance of
claims and confirmation of the plan; advise and assist the debtor in performance under the plan;
and collect money from the debtor for distribution to creditors under the terms of a confirmed
plan.

        Based upon her experience as an attorney for the chapter 13 trustee, Ms. Gadd-
Willardson is also expected to explain what the chapter 13 trustee would have done if the
defendant had properly disclosed that the obligations against his real property and the value of
his real property exceeded the debt and property limits for a chapter 13 case. The government
anticipates that Ms. Gadd-Willardson will explain, in her opinion, what impact that would have
had on the administration of the defendant's bankruptcy case.

       C.     Bases and Reasons in Support of Ms. Willardson’s Opinion Testimony (Fed
R. Evid. 703 & 705):

        The basis of Ms. Gadd-Willardson’s opinions will be her review of all of the defendant's
bankruptcy documents in each of the defendant’s chapter 13 cases, including the petition,
supporting schedules and statement of financial affairs, and schedules, chapter 13 plan and the
Defendant's objections and responses filed in Cases No. 14-32784 and 16-27945. The reasons for
Ms. Gadd-Willardson’s opinion will be her knowledge of the duties of a chapter 13 trustee and a
debtor in a chapter 13 proceeding, her review of the defendant's bankruptcy petitions and
supporting schedules and statements of financial affairs, and chapter 13 plans, and the
Defendant's objections and responses in Cases No. 14-32784 and 16-27945, premised upon her
extensive experience and training as an attorney for the chapter 13 bankruptcy trustee.

Dated this 7th day of May 2019.

                                      John W. Huber
                                      United States Attorney


                                      s/ Peter J. Kuhn
                                      Special Assistant U.S. Attorney
          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 5 of 8




  CERTIFICATE OF SERVICE – BY NOTICE OF ELECTRONIC FILING (CM/ECF)

        I hereby certify that, on May 7, 2019, I caused a true and correct copy of the foregoing
NOTICE OF EXPERT WITNESS to be electronically filed with the United States District
Court for the District of Utah using the CM/ECF system, which sent notification to all parties of
interest participating in the CM/ECF system, as noted below:

Cy H. Castle cy.castle@usdoj.gov, CaseView.ECF@usdoj.gov, glen.proctor@usdoj.gov,
heather.nielson@usdoj.gov, jessie.chelsea@usdoj.gov, Joni.Burrows@usdoj.gov,
Travis.Elder@usdoj.gov

Peter J. Kuhn peter.j.kuhn@usdoj.gov, CaseView.ECF@usdoj.gov,
Lindsey.Huston@usdoj.gov, USTPRegion19.SK.ECF@usdoj.gov

Stephen G. Homer     sghomerlaw@gmail.com

                                                            s/Peter J. Kuhn
          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 6 of 8



                                                            1491 East Sandpiper Way #333; Holladay UT 84117
TAMI GADD‐WILLARDSON                                                    (801) 410‐2716 ∙ tamigadd@gmail.com

BANKRUPTCY EXPERIENCE:
Chapter 13 Trustee for the District of Utah, Lon A. Jenkins
Senior Staff Attorney                                                       June 2013 – Present
     Analyze developments in case law, bankruptcy forms, and rules. Provide legal counsel to the
        Trustee regarding incorporating changes into current case administration. Establish written
        internal procedures. Communicate changes to bankruptcy bar as needed.
     Directly supervise three paralegals in legal department monitoring workload, reviewing
        responses to legal motions and objections to confirmation. Provide counsel to two staff
        attorneys on legal arguments and case administration.
     Serve on the executive committee to resolve personnel issues and maintain operational
        efficiency within the Trustee’s office.
     Assist with forensic investigation on misdisbursements and other audit errors when requested.
     Address concerns regarding procedural practice deficiencies within consumer bankruptcy bar
        that burden the Court and the Trustee’s Office and determine appropriate corrective action.
     Aided with transition from former Trustee (Kevin R. Anderson) to current Trustee
Staff Attorney                                                              September 2011 – June 2013
     Conduct meetings of creditors on behalf of the Trustee. Review case files and perform legal
        analysis of issues prior to meetings of creditors. Assist staff in preparing cases for meetings of
        creditors, advising whether an issue needs further investigation and questioning at the meeting.
     Represent the Trustee in bankruptcy court at hearings related to plan confirmation, legal
        motions and contested evidentiary matters.
     Advise parties in interest of status of cases and legal issues, including plan feasibility review.
     Research contested matters of law. Draft memorandums of law in support of Trustee’s position.
        Resolve matters though compromise or contested evidentiary hearings at bankruptcy court.
     Research debtor’s financial affairs to determine if further investigation is warranted. Conduct
        Rule 2004 Examinations on debtors and non‐debtors, including issuing subpoena duces tecum.

United States Bankruptcy Court, District of Utah
Judicial Law Clerk for Chief Judge William T. Thurman                August 2009 – August 2011
     Assisted with drafting bench rulings, orders and opinions.
     Researched bankruptcy, federal and state law issues raised in motion practice and trials.
     Reviewed and summarized daily caseload for calendared hearings.
     Communicated with attorneys and pro se parties regarding calendared matters.
     Supervised and trained law student interns.

Chapter 13 Trustee for the District of Nevada, Kathleen Leavitt
Case Administrator                                                      July 2004 – July 2006
    Performed post confirmation audit after claims bar date to determine if filed claims matched
       confirmation order. Advised debtor’s counsel of discrepancies.
    Feasibility review during both report of claims audit and at 30 month audit. Sent letters and
       filed motions to dismiss if cases were not feasible.
    Input orders, including relief from stay and objections to claims and modified case payouts.
           Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 7 of 8



Delinquency Auditor                                                    September 2003 – July 2004
     Performed monthly report to identify delinquent cases and mailed out notices of delinquency.
     Answered questions from debtors and attorneys on delinquency, including payment receipt
       analysis. Negotiated out of court deadlines to cure delinquent amounts.
     Requested dismissal of cases in which delinquency was not cured or plan not modified.

United States Bankruptcy Court, District of Utah
Deputy Clerk                                                             January 2002 – September 2003
     Reviewed pleadings for compliance with court requirements. Entered new cases and claims into
       the electronic court‐filing system. Collected fees on pleadings and new cases.
     Provided procedural information to public on filing cases and documents.

Chapter 13 Trustee for the District of Utah, Paul James Toscano
Receptionist/Clerk                                                      December 1996 – August 2000
    Docketed mail and court pleadings, posted plan payments, maintained office files and answered
       questions from debtors and creditors or transferred calls to appropriate staff member.
    Assisted with delinquency auditor duties, including preparation of delinquency notices and
       answering questions from debtors on missed payments.

EDUCATION
William S. Boyd School of Law, University of Nevada, Las Vegas
May 2009
Juris Doctor
Class Rank: Top 5% (6 of 136); magna cum laude

University of Utah
August 2001
B.S., Sociology

PRESENTATIONS
American Bankruptcy Institute: Rocky Mountain Consumer Bankruptcy Conference
My Cousin Vinny: Evidence and Trial Skills in Consumer Bankruptcy Cases (Panelist January 2019)
Practicing with the New Chapter 13 Form and Rules (Panelist January 2018)
Means Testing and Post Petition Income Sources (Panelist) (January 2017)
Nothing in this Life is Certain Except Death, Taxes, and Student Loan Debt (Panelist) (January 2016)
Home Issues: Mortgages and Rule 3002 Update (Panelist)(January 2015).
Changing Landscape of Mortgage Industry and Ethical Implications (Panelist)(January 2014).

National Association of Chapter 13 Trustee’s Annual Seminar, Representing the Trustee in Litigation
(Moderator with Honorable Michael B. Kaplan and Henry E. Hildebrand III)(July 2015).

Utah Bankruptcy Lawyers Forum
Supreme Court Update (Presenter with Kevin R. Anderson)(June 2015).
Small Businesses in Bankruptcy (Panelist; Chapter 13 Business Cases portion)(June 2014)

Utah Bankruptcy Section, Chapter 13 Procedures and Update (Panelist; Update to Statement of Current
Monthly Income Forms and Feasibility portions)(February 2015).
          Case 2:19-cr-00080-RJS Document 11 Filed 05/07/19 Page 8 of 8




Chapter 13 Trustee Brown Bag Luncheon
Chapter 13 Practitioners’ Luncheon (Panelist; Tax Refund Contributions portion)(March 2016)
Chapter 13 Practitioners’ Luncheon (Panelist; Reasonable Inquiry by Attorneys Before Filing Bankruptcy
Papers portion)(March 2014).

ASSOCIATIONS
Utah Bankruptcy Lawyers Forum
Board Member 2013 – 2017
President     2017‐Present
